Case 1:18-cv-00681-RJL Document 194-7 Filed 05/06/20 Page 1 of 3




                  EXHIBIT 6
5/6/2020       Gmail Case
                     - Guaranteed Subpoena Service, Inc. Served
                             1:18-cv-00681-RJL                  Your Process
                                                           Document          Regarding
                                                                          194-7        18 CV05/06/20
                                                                                     Filed   0681 (CROWDSTRIKE,
                                                                                                        Page 2INC.,
                                                                                                                of ATTN:
                                                                                                                    3    CSC-LAWYERS…



                                                                                        Eden Quainton <equainton@gmail.com>



  Guaranteed Subpoena Service, Inc. Served Your Process Regarding 18 CV 0681
  (CROWDSTRIKE, INC., ATTN: CSC-LAWYERS INCORP. SERVICE CO.)
  Served@served.com <Served@served.com>                                                               Wed, Apr 15, 2020 at 3:51 PM
  To: equainton@gmail.com




                      YOUR PROCESS HAS BEEN SERVED
                                    Guaranteed Subpoena Service
                                      Now Oﬀers Video Service




                                                             Learn More



https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-f%3A1664069437831654843&simpl=msg-f%3A166406943783…   1/2
5/6/2020       Gmail Case
                     - Guaranteed Subpoena Service, Inc. Served
                             1:18-cv-00681-RJL                  Your Process
                                                           Document          Regarding
                                                                          194-7        18 CV05/06/20
                                                                                     Filed   0681 (CROWDSTRIKE,
                                                                                                        Page 3INC.,
                                                                                                                of ATTN:
                                                                                                                    3    CSC-LAWYERS…


                 GSSNo: 20200406150603
                 ATTORNEY: EDEN P. QUAINTON, ESQ.
                 DOCKET: 18 CV 0681
                 ENTITY: CROWDSTRIKE, INC., ATTN: CSC-LAWYERS INCORP. SERVICE CO.
                 ADDRESS: 7 ST. PAUL STREET
                 BALTIMORE MD 21202

                 Please click here for more information on this particular service.

                 You will be receiving your affidavit and invoice shortly.

                 To view status of all services please visit
                 https://www.served.com/webstatus.aspx and input your FirmID of
                 71FFA352.


                                   "If we don't serve it, you don't pay!"®
                                           Anywhere in the U.S.A.

                Guaranteed Subpoena Service,Inc. | 800.672.1952 | 2009 Morris Avenue Union, NJ 07083
                                                  www.Served.com




                       Guaranteed Subpoena Service, Inc. | 2009 Morris Avenue, Suite 101, Union, NJ 07083

                                                             Unsubscribe



     This email and any attachments transmitted with it are intended for official use only by the person or entity to which they
     are addressed and may contain information from Guaranteed Subpoena Service, Inc. that is privileged, confidential and
        exempt from disclosure under applicable law. If you are not the intended recipient, you are hereby notified that any
           disclosure, dissemination, distribution or copying of this e-mail and any attachment(s) is strictly prohibited. No
      representation is made on the accuracy or completeness of the information contained in this electronic message. If you
     have received this transmission in error, please notify the sender by return email and permanently delete the original and
                            any copy of this message, its attachments, and backups or printouts thereof.




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-f%3A1664069437831654843&simpl=msg-f%3A166406943783…   2/2
